Citation Nr: 1139963	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A video conference hearing was held on August 4, 2009, before the undersigned acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board subsequently remanded the case for further development in November 2009.  The case has since been returned to the Board for appellate review.

The issue of entitlement to service connection for a nerve disorder affecting the groin area has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Following a review of the record, the Board notes that further development is required.  

As noted in the November 2009 remand, the Veteran's June 1969 pre-induction examination indicates that his head and sinuses were found to be normal.  As such, the presumption of soundness applies.  However, the Veteran did report having a medical history of frequent or severe headaches at that time.  He also testified at the August 2009 hearing before the Board that he had headaches and sinus problems prior to his military service.  

The Board specifically remanded the case, in pertinent part, for the RO/AMC to adjudicate whether the presumption of soundness can be rebutted in this case under the standard in the law as interpreted by VA General counsel and in Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).   However, following the remand, the AMC did not address the presumption of soundness with regard to the claimed headaches and sinus problems.

The United States Court of Appeals for Veteran's Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   Therefore, the Board finds it necessary to remand the Veteran's claim.

Additionally, the Board notes that the Veteran was provided with VA examinations relating to his claims for service connection for headaches, sinus disorder, prostate disorder, and skin disorder.  However, upon review the medical opinions appear to be inadequate.  

With regard to the claims for service connection for a sinus disorder, migraine headaches, and a prostate disorder, the VA examiners provided diagnoses and opinions, but they did not provide any rationale or explanation.  A medical opinion that contains only data and conclusions is not entitled to any weight.  It is the factually accurate, fully articulate, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).

Regarding the Veteran's claimed skin disorder, the Board notes the Veteran has been diagnosed with various disorders, including bladder outlet obstruction, bilateral nephrolithiasis, renal cysts, pruritis sroti, perleche, dermatitis, seborrheic keratosis, and tinea pedis.  Although none of these disorders are on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran was provided a VA skin examination in May 2010.  The examiner noted that the Veteran had been treated for numerous dermatological disorders, including seborrheic keratosis and sebaceous hyperplasia, but he only provided diagnoses of scrotal dysesthesia that was not a strictly dermatologic problem, as well as sebaceous hyperplasia.  The examiner opined that these disorders were not attributable to Agent Orange.  

The Board notes that the May 2010 VA examiner did not provide a rationale for the opinion, nor did the examiner address the other  numerous skin disorders noted in the Veteran's post-service VA treatment records.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that clarifying medical opinions are necessary for the purpose of determining the nature and etiology of any sinus disorder, headache disorder, prostate disorder, and skin that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any headaches and sinus disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's complete service treatment records, post-service medical records, and statements.  

The examiner should identify all current headache and sinus disorders.  For each diagnosis identified, the examiner should state whether there is clear and unmistakable evidence showing that the disorder preexisted the Veteran's military service.  

If there was no preexisting disorder, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medical sound to find in favor of such a conclusion as it is to find against it.)

In the alternative, if the disorder did preexist service, the examiner should state whether the disorder(s) worsened in severity during military service.  If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

The examiner should provide a clear rationale for all opinions, including a discussion of medical facts and medical principles involved.  Since it is important that "each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

2.  The Veteran should be afforded VA examinations to determine the nature and etiology of any prostate and skin disorders, including skin disorders affecting the groin area separate from a neurological condition, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is presumed to have been exposed to Agent Orange during his military service.  

The examiner should then identify all current prostate and skin disorders that have been present at any point during the pendency of the appeal (even if he does not currently have the disorder).   In so doing, he or she should address whether the Veteran has a skin disorder affecting the groin (other than a neurological disorder).  

It should be noted that the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007). 

For each disorder identified, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's service, including whether it is due to his Agent Orange exposure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence is both for and against a conclusion that is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The examiner should provide a clear rationale for all opinions, including a discussion of medical facts and medical principles involved.  Since it is important that "each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

3.   After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  The RO should also ensure that the VA examinations and medical opinions are adequate and that there has been compliance with the remand directives.

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  In the SSOC, the RO/AMC should adjudicate whether the presumption of soundness can be rebutted in the case regarding the claims for service connection for a sinus disorder and headaches, under the standard in the law as interpreted by VA General Counsel.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


